Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, 7-8, 11, 13-14 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Thanasekaran (US 2016/0378614) in view of Chikusa et al. (US 2006/0077724) and further in view of James et al. (US 2015/0082203).

Regarding claim 1, Thanasekaran discloses an information processing apparatus comprising: a memory; and a processor coupled to the memory [see paragraphs 288-289 first and second computing devices comprise processor coupled to memory for executing instructions] and configured to: perform control to write original stream data to a first sequential recording medium [see paragraphs 276 & 290; data is streamed from first storage computing device to second storage computing device. Wherein second storage computing device stores data on tape storage (sequential)]; perform extraction processing of first data that is at least a part of the original stream data to be written to the first sequential recording medium and is to be used in a process for analysis [see paragraphs 290 & 293-294; data stream is parsed and performance data is extracted from the stream for analysis].

Thanasekaran does not expressly disclose performing a write of the first data to a second sequential recording medium.

Chikusa discloses a computer storage device in which data may be stored at a hard disk drive, and when a remaining capacity threshold is reached, data may be backed up and written to tape (sequential storage) [see paragraph 160].

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art the backup to tape teachings of Chikusa in the system of Thanasekaran, as Thanasekaran teaches accumulating parsed (extracted) performance data in a hard disk (see paragraph 294).

The motivation for doing so would have been to avoid data loss [see Chikusa, paragraph 140].

Therefore, it would have been obvious to combine Chikusa with Thanasekaran for the benefits listed above, to obtain the invention as specified in claims 1-2, 5, 7-8, 11, 13-14 and 17.

The combination of Thanasekaran and Chikusa does not expressly disclose the extracted first data is to be used in common by a plurality of processes to analyze the stream data.

James discloses analyzing stream data. Multiple different analyses can be performed on a stream at the same time [see paragraph 17].

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the multiple analyzing processes of James in the system of Thanasekaran and Chikusa (whom only teach a single analyzing process).

The motivation for doing so would have been to make the results of the analysis more precise [see James, paragraph 17].

Therefore, it would have been obvious to combine James with Chikusa and Thanasekaran for the benefits listed above, to obtain the invention as specified in claims 1-2, 5, 7-8, 11, 13-14 and 17.

	
	
	Regarding claim 2, the combination discloses the information processing apparatus according to claim 1, wherein the processor: perform the extraction processing concurrently with writing processing to the first sequential recording medium [see Thanasekaran, paragraph 290; wherein the parsing is done in-line and thus concurrently with the streaming of data from the first storage device to the second storage device], and perform write control for accumulating the first data in the memory and transferring the accumulated first data to the second sequential recording medium [see Chikusa, paragraph 140; data may be stored (accumulated) in HDD until is written to tape storage when remaining capacity threshold of hdd is reached].

Regarding claim 5, the combination discloses the information processing apparatus according to claim 1, wherein the processor: extracts second data including at least a part of the first data [see paragraphs 290 & 293-294; data stream is parsed and multiple performance data is extracted from the stream for analysis and accumulated on a local hard disk], and performs write control for accumulating the second data in the memory and transferring the accumulated second data to a third sequential recording medium [see Chikusa, paragraph 140; data may be stored (accumulated) in HDD until is written to tape storage when remaining capacity threshold of hdd is reached].

Claims 7-8, 11, 13-14 and 17 recite the same limitations of claim 1-2 and 5 and are rejected using the same citations and mappings as above.


Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Thanasekaran and Chikusa in view of James, and further in view of Moote et. Al. (US 2002/0163963).

Regarding claim 3, the combination discloses the information processing apparatus of claim 1 as discussed above. Additionally, Chikusa discloses accumulating writes before eventually storing them to storage later [see rejection of claim 5 above].

The combination does not expressly disclose performing the extraction at a plurality of times to acquire the data.

Moote discloses a data monitoring system in which data is sampled (extracted) from a data stream at regular intervals [see abstract and paragraph 6].

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the time interval sampling of Moote in the combination of Thanasekaran, Chikusa and James.

The motivation for doing so would have been to reduce the network load [see Moote, paragraph 6].

Therefore, it would have been obvious to combine Moote with Thanasekaran, Chikusa and James for the benefits listed above, to obtain the invention as specified in claims 3 and 15.

Claim 15 recites the same limitations as claim 3 and is rejected using the same reasoning.
	
	

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Thanasekaran and Chikusa in view of James, and further in view of Amazon (Caching Overview).

Regarding claim 4, the combination discloses the information processing apparatus of claim 1 as discussed above.

The combination does not expressly disclose that in response to a request from a first process from among the plurality of processes, reads the first data from the second sequential recording medium in a case where all data used in the first process are included in the first data, and reads the original stream data from the first sequential recording medium in a case where all data used in the first process are not included in the first data.

Amazon discloses the idea of caching in computer storage. Wherein only a subset of the data is stored on a second storage device. When data is accessed, it is first determined whether the data to be accessed is contained within the subset on the second storage. If not (a miss), the first storage device is accessed to retrieve the data [see What is caching, How does caching work, Caching overview].	 

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the idea of caching in the system of Thanasekaran, Chikusa and James (i.e. to access the extracted data, first search the second memory where it was extracted to prior to searching the first storage where the original stream data is stored).

The motivation for doing so would have been to improve performance and I/O throughput [see Amazon, Benefits of caching).

Therefore, it would have been obvious to combine Amazon with Thanasekaran, Chikusa and James for the benefits listed above, to obtain the invention as specified in claims 4, 6, 10, 12, 16 and 18.

Regarding claim 6, the combination discloses the information processing apparatus according to claim 5, further wherein the processor:
in response to a request from a second process from among the plurality of processes, reads the second data from the third sequential recording medium in a case where all data used in the second process are included in the first data and the second data, and reads the first data from the second sequential recording medium or reads the original stream data from the first sequential recording medium in a case where all data used in the second process are not included in the first data and the second data [see paragraphs 290 & 293-294; data stream is parsed and performance data is extracted and stored on second storage; & Amazon, How does caching work, When data is accessed, it is first determined whether the data to be accessed is contained within the subset on the second storage. If not (a miss), the first storage device is accessed to retrieve the data]

Claims 10, 12, 16 and 18 recites the same limitations as claims 4 and 6 and are rejected using the same reasoning.


Response to Arguments
Applicant’s arguments, filed 5/3/2022, with respect to the rejection(s) of claim(s) 1-18 under 35 U.S.C. 112 and 103 have been fully considered and are persuasive.  Applicant’s arguments are primarily directed to how the current amendments to the claims now overcome the prior art of record. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of James, Moote and Amazon, as discussed above.
	

	CLOSING COMMENTS
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	(b) Directions of Future Correspondences
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN BERTRAM whose telephone number is (571)270-1377.  The examiner can normally be reached on M-F 8:30-5MNT.

Important Note
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-10772-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/RYAN BERTRAM/            Primary Examiner, Art Unit 2137